 


109 HR 3750 IH: Reimbursing Our American Drivers (ROAD) Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3750 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To temporarily increase the standard mileage rate for use of an automobile for purposes of certain deductions allowed under the Internal Revenue Code of 1986 and to temporarily increase the reimbursement rate for use of an automobile by Federal employees. 
 
 
1.Short titleThis Act may be cited as the Reimbursing Our American Drivers (ROAD) Act of 2005. 
2.Temporary increase in mileage rate deduction 
(a)Rate for business, medical, and moving use of an automobileFor purposes of sections 162(a), 213(d)(1)(B), and 217 of the Internal Revenue Code of 1986, the standard mileage rate for use of an automobile shall be 60 cents per mile for any use after August 31, 2005, and before January 1, 2007. 
(b)Rate for charitable use of an automobileSection 170(i) of the Internal Revenue Code of 1986 is amended by inserting (60 cents per mile for any use after August 31, 2005, and before January 1, 2007) before the period at the end. 
3.Temporary increase in reimbursement rate for use of an automobile for Federal employeesFor purposes of section 5704 of title 5, United States Code, the standard mileage rate for use of an automobile for an employee who is engaged on official business for the Government shall be 60 cents per mile for any use after August 31, 2005, and before January 1, 2007. 
 
